On Motion to Dismiss Appeal.
SOMMERVILLE, J.
The motion is based on the allegation that the appeal bond was filed more than 12 months after the judgment appealed from was signed.
Judgment was rendered October 19, 1916, and signed October 25, 1916. A petition for a devolutive appeal was filed October 25, 1917, and an order of appeal was granted on condition that the petitioner should furnish bond in the sum of $100. The bond was not furnished and filed until November 28, 1917, more than one year after the judgment was rendered. C. P. art. 593. The bond was filed too late.
The appeal was not completed until the bond was filed; and the appeal had to be taken within one year after the judgment was rendered. Wood v. Calloway, 21 La. Ann. 481; Boutte v. Boutte, 30 La. Ann. 177; Immanuel Church v. Riedy, 104 La. 318, 29 South. 149; People’s Bank v. Arceneaux, 134 La. 292, 64 South. 116.
The appeal is dismissed.